Motion Granted; Order filed February 24, 2022




                                     In The

                      Fourteenth Court of Appeals
                                 ____________

                             NO. 14-21-00486-CR
                             NO. 14-21-00487-CR
                             NO. 14-21-00488-CR
                               ____________

               CLARENCE WILLIAMS JUNIOR, Appellant

                                      V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 21st District Court
                         Washington County, Texas
                 Trial Court Cause Nos. 19107, 19117, 19118

                                     ORDER

      Appellant’s court-appointed counsel filed a brief in which he concludes
appellant’s appeals are wholly frivolous and without merit. Appellant filed a
motion requesting to review the record and file a pro se brief. See Anders v.
California, 386 U.S. 738 (1967); Gainous v. State, 436 S.W.2d 137 (Tex. Crim.
App. 1969). The motion is granted.
      Accordingly, we hereby direct the Judge of the 21st District Court to afford
appellant an opportunity to view the trial record in accordance with local
procedure; that the clerk of that court furnish the record to appellant on or before
March 9, 2022; that the clerk of that court certify to this court the date on which
delivery of the record to appellant is made; and that appellant file his pro se brief
with this court within thirty days of that date.



                                    PER CURIAM


Panel Consists of Chief Justice Christopher and Justices Bourliot and Spain.